Amendment No. 1 to the Lease Contract of December 2, 2009


AMENDMENT No. 1
TO THE LEASE CONTRACT OF DECEMBER 2, 2009


The Parties


Milan Gottwald (hereinafter the “Landlord”)
birth Id. No. 750219/5327, Tax Id. No. CZ7502195327
residing at Náklo 334, Postal Code: 783 32
 
and
 
SENDIO s.r.o. (hereinafter the “Tenant”)
a company established and registered in the Czech Republic
with its registered office in Olomouc, Holická 156/49, Postal Code 77900, Czech
Republic
registered in the Commercial Register kept by the Regional Court in Ostrava in
Section C, Inset 43097
Id. No.: 281 64 440, Tax Id. No.: CZ28164440
represented by Mr. Philip Glyn Styles and Mr. William Duncan Troy, Executives of
the Company


hereby enter into this Amendment No. 1 to the Lease Contract of December 2,
2009:


Article I.
 
Modification of the Lease Contract
 
1.1
The Parties agree that the Lease Contract shall be modified and supplemented as
follows:

 
 
·
Art. IX (1) shall be replaced by the following new wording:

 
“1.      This Contract is entered into for a fixed term from December 1, 2009 to
June 30, 2013. The Parties agree that Section 676 (2) of the Civil Code and
Section 9 (3) (a) of Act No. 116/1990 Coll., on lease and sublease of
non-residential premises, as amended, shall not apply.”
 
Article II.
 
Final Provisions
 
2.1
This Amendment shall become effective upon acquisition of the ownership title to
300,000 shares in the capital of VU1 Corporation, a company with its registered
office at 469 7th Avenue, Suite 356, New York, NY 10018, U.S.A. (VU1 Corporation
being the parent company, or the sole shareholder, of the Tenant) by the
Landlord.

 
2.2
The Tenant confirms the validity of its representation contained in Art. II (3)
of the Lease Contract and repeats its representations and confirmations
contained therein to the full extent also as of the date of conclusion of this
Amendment in that the representations and confirmations apply to and encompass
also the entire period from the date of conclusion of the Lease Contract to the
date of conclusion of this Amendment.

 
 
| page 1

--------------------------------------------------------------------------------

 
 
Amendment No. 1 to the Lease Contract of December 2, 2009
  
2.2
This Amendment No. 1 contains the entire agreement of the Parties in respect of
the modification of the Lease Contract. No other agreement, declaration or
promise made by either Party that is not included in this Amendment No. 1 shall
be binding for the Parties in relation to the subject of this Amendment No. 1.
Article headings are included for convenience of reference only and shall in no
respect whatsoever serve for interpretation of the terms and provisions of this
Amendment No. 1.

 
2.3
This Amendment No. 1 has been drawn up in two (2) counterparts, where each Party
shall obtain one (1) counterpart.

 
2.4
The Parties hereby declare and confirm that all the provisions and terms of this
Amendment No. 1 modifying the Lease Contract have been agreed between the
Parties freely, seriously and accurately, not under duress and strikingly
unfavorable conditions, in witness whereof they affix their signatures:



/s/ Milan Gottwald
 
/s/ Philip Glyn Styles
Milan Gottwald
 
SENDIO s.r.o.
In Olomouc, on June 22, 2011
 
represented by Philip Glyn Styles, Executive
   
In Olomouc, on June 22, 2011
         
/s/ William Duncan Troy
   
SENDIO s.r.o.
   
represented by William Duncan Troy, Executive
   
In Olomouc, on June 22, 2011

 
 
| page 2

--------------------------------------------------------------------------------

 
 